     Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 1 of 45




                         UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA


SUSAN DILLARD MCKEY                                          CIVIL ACTION

VERSUS                                                       NO. 16-13642-WBV-MBN
                                                                  c/w 19-8033

ROBERTA ZENO AUGUST, ET AL.                                  SECTION: D (5)

                                 ORDER AND REASONS1

       Before the Court is a Motion to Dismiss, filed by Tammy Houston, Roberto

Zeno August, and the St. John the Baptist Parish Library Board (collectively,

“Defendants”).2 Defendants seek to dismiss the Complaint filed by Susan Dillard

McKey in Civ. A. No. 19-8033. McKey opposes the Motion,3 and Defendants have

filed a Reply.4 During a January 30, 2020 Status Conference, the Court discussed

the Motion with counsel, and allowed counsel to present additional arguments in

support of their positions. After careful consideration of the parties’ memoranda and

the applicable law, as well as the arguments presented by counsel during the January

30, 2020 Status Conference, the Motion is GRANTED.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       This consolidated matter arises out of the 2016 civil rights lawsuit filed by

McKey, a former employee of the St. John the Baptist Parish Library (the “”Library”),




1 Unless otherwise indicated, all of the citations to the record in this Order and Reasons refer to
documents filed in the master file of this consolidated matter, Civ. A. No. 16-13642.
2 R. Doc. 119.
3 R. Doc. 120.
4 R. Doc. 125.
     Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 2 of 45




who alleges reverse racial discrimination and deprivation of continued family health

insurance coverage without due process of law.5 In 2019, McKey filed a second

lawsuit6 alleging constitutional violations stemming from her termination, arrest,

and prosecution for allegedly stealing Library documents and/or deleting certain files

from her work computer without authorization.7 Because the instant Motion to

Dismiss concerns the allegations in the Complaint filed in the 2019 lawsuit, the Court

will limit its recitation of the procedural background to the facts of that case.

        On April 3, 2019, McKey filed a Complaint in this Court, seeking damages

under 42 U.S.C. § 1983 from Tammy Houston, Roberto Zeno August, and the St. John

the Baptist Parish Library Board (the “Library Board”) (collectively, “Defendants”)

for violating her federal constitutional rights by causing her termination and

subsequent arrest and prosecution.8 McKey alleges that on May 27, 2015, she was

terminated from her 29-year employment as the Assistant Director of the Library by

August, the Director of the Library, who acted in concert with Houston, the

Administrative Services Coordinator of the Library. McKey asserts that on or about

July 2, 2015, Houston and August made a false criminal report to the St. John the

Baptist Parish Sheriff’s Office (the “Sheriff’s Office”), reporting that McKey “had

stolen documents belonging to the Library and had injured public records of the

Library.”9 McKey alleges that on July 6, 2015, Lieutenant Richard Dubus of the



5 See, R. Docs. 1 & 44.
6 Plaintiff’s first lawsuit, Susan Dillard McKey v. August, et al, Civ. A. No. 16-13642, is consolidated
with this second case and remains pending.
7 See, R. Doc. 1 at ¶¶ 10 & 24 in Civ. A. No. 19-8033, McKey v. August, et al., (E.D. La.) (“McKey II”).
8 R. Doc. 1 in McKey II.
9 Id. at ¶ 10.
     Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 3 of 45




Sheriff’s Office was assigned to investigate the accusations, and that he met with

Houston, August, and Edward Sims, the Library’s Information Technology (“IT”)

Director, on July 15, 2015 in connection with the investigation.10 McKey asserts that,

upon information and belief, Houston and August told Dubus during that meeting

that they wanted to press criminal charges against McKey “for essentially the same

reasons for which she was terminated.”11

       McKey alleges that on or about August 5, 2015, the Sheriff’s Office issued a

warrant for her arrest and that she reported to the St. John the Baptist Parish Jail

that same day and was arrested for violating La. R.S. 14:132(B), Injuring Public

Records.12 McKey alleges that Houston and August caused her termination and

prosecution, both of which were racially motivated.13           McKey also alleges that

Houston and August took these actions even though they knew that McKey “had on

May 13, 2015 at 10:00 a.m. returned all library documents that had been requested

by Defendant August.”14 McKey alleges that on September 24, 2015, she was formally

charged by the St. John the Baptist Parish District Attorney’s Office (the “District

Attorney’s Office”) with 51 felony counts of injuring public records, in violation of La.

R.S. 14:132(B), and two felony counts of attempted criminal damage to property, in

violation of La. R.S. 14:56, charges that she contends were “false, pretextual, and

unfounded.”15 According to McKey, the prosecution’s theory was that McKey had


10 Id. at ¶¶ 11-13.
11 Id. at ¶ 13.
12 Id. at ¶ 14.
13 Id. at ¶ 16. McKey alleges that she is Caucasian and that Houston and August are African-

American. Id. at ¶ 17.
14 Id. at ¶ 15.
15 Id. at ¶ 22.
     Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 4 of 45




deleted certain files from her work computer and had moved them to the computer’s

recycle bin.16 McKey claims the prosecution concluded three years later on November

8, 2017, when the 40th Judicial District Court for St. John the Baptist Parish

determined that there was no probable cause for the 53 felony counts.17 The District

Attorney’s Office subsequently dismissed the claims with prejudice via nolle prosequi

on December 12, 2018.18 McKey filed this lawsuit four months later on April 3, 2019,

asserting four causes of action against Defendants: (1) a 42 U.S.C. § 1983 claim for

malicious detention and prosecution without probable cause, in violation of the

Fourth Amendment; (2) a § 1983 claim for violating the Equal Protection Clause of

the Fourteenth Amendment, based on her racially motivated detention and

prosecution; (3) a § 1983 claim for violating her rights to due process in the criminal

proceeding by intentionally losing and/or destroying material evidence; and (4) a state

law claim of malicious prosecution.19

        Defendants filed the instant Motion to Dismiss on June 10, 2019, seeking to

dismiss all of McKey’s claims for failure to state a claim under Fed. R. Civ. P.

12(b)(6).20 McKey opposes the Motion, asserting that the Motion should be denied

because she has alleged sufficient facts in support of each of her claims.21 In response,

Defendants maintain that the Motion should be granted.22




16 Id. at ¶ 24.
17 Id. at ¶ 27.
18 Id. at ¶ 29.
19 Id. at ¶¶ 32-35.
20 R. Doc. 17 in McKey II; R. Doc. 119.
21 R. Doc. 18 in McKey II; R. Doc. 120.
22 R. Doc. 125.
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 5 of 45




II.     LEGAL STANDARD

        A. Rule 12(b)(6) Standard

        It is well-settled in this Circuit that motions to dismiss under Fed. R. Civ. P.

12(b)(6) are viewed with disfavor and are rarely granted.23 To overcome a defendant’s

motion to dismiss, a plaintiff must plead a plausible claim for relief.24 A claim is

plausible if it is pleaded with factual content that allows the court to reasonably infer

that the defendant is liable for the misconduct alleged.25 But, no matter the factual

content, a claim is not plausible if it rests on a legal theory that is not cognizable. 26

In ruling on a motion to dismiss, the Court accepts all well-pleaded facts as true and

views those facts in the light most favorable to the plaintiff.27 However, the factual

allegations must be enough to raise a right to relief above the speculative level on the

assumption that all of the complaint’s allegations are true.28                         “[C]onclusory

allegations or legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.”29 In deciding a Rule 12(b)(6) motion to dismiss, a

court is generally prohibited from considering information outside the pleadings, but

may consider documents outside of the complaint when they are: (1) attached to the

motion; (2) referenced in the complaint; and (3) central to the plaintiff’s claims.30 The




23 Financial Acquisition Partners LP v. Blackwell, 440 F.3d 278, 286 (5th Cir. 2006) (quoting Lowrey
v. Tex. A & M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997)).
24 Romero v. City of Grapevine, Tex., 888 F.3d 170, 176 (5th Cir. 2018) (citing Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)).
25 Edionwe v. Bailey, 860 F.3d 287, 291 (5th Cir. 2017) (citing Iqbal, 556 U.S. at 678, 129 S.Ct. 1937).
26 Shandon Yinguang Chem. Indus. Joint Stock Co., Ltd. v. Potter, 607 F.3d 1029, 1032 (5th Cir. 2010).
27 Midwest Feeders, Inc. v. Bank of Franklin, 886 F.3d 507, 513 (5th Cir. 2018).
28 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).
29 Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (internal citations omitted).
30 Maloney Gaming Mgmt., LLC v. St. Tammany Parish, 456 Fed.Appx. 336, 340-41 (5th Cir. 2011).
       Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 6 of 45




Court can also take judicial notice of matters that are of public record, including

pleadings that have been filed in a federal or state court.31

III.     ANALYSIS

         A. McKey’s 42 U.S.C. § 1983 Claims Against the Library Board Must Be
            Dismissed for Failure to State a Plausible Claim for Municipal
            Liability.

         McKey has asserted three claims under 42 U.S.C. § 1983 against the

“Defendants,” alleging that: (1) Defendants willfully and maliciously caused her

detention and prosecution without probable cause and in violation of the Fourth

Amendment; (2) Defendants caused her detention and prosecution based on her race,

in violation of the Equal Protection Clause of the Fourteenth Amendment; and (3)

Defendants violated her rights to due process under the Fourteenth Amendment after

her arrest, but before the conclusion of her criminal prosecution, by intentionally

losing and/or destroying several items of material evidence.32

         Under 42 U.S.C. § 1983, every person who, under color of any state law,

subjects or causes to be subjected, any person within the jurisdiction of the United

States to a “deprivation of any rights, privileges, or immunities under the

Constitution and laws, shall be liable to the party injured in an action at law, suit in

equity, or other proper proceeding for redress.”33 To state a viable § 1983 claim, the

complaint must allege: (1) the violation of a constitutional right; and (2) that the




31 In re American Intern. Refinery, 402 B.R. 728, 749 (W.D. La. 2008) (citing Cisco Systems, Inc. v.
Alcatel USA, Inc., 301 F. Supp. 2d 599, 602 n.3 (E.D. Tex. 2004)).
32 R. Doc. 1 in McKey II, at ¶¶ 32-34.
33 42 U.S.C. § 1983.
     Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 7 of 45




violation was committed by a person acting under color of state law.34 The Supreme

Court has made clear that, “a municipality cannot be held liable under § 1983 on a

respondeat superior theory.”35 According to the Fifth Circuit, “A municipality is liable

only for acts directly attributable to it ‘through some official action of imprimatur.’”36

“To establish municipal liability under § 1983, a plaintiff must show the deprivation

of a federally protected right caused by action taken ‘pursuant to an official municipal

policy.’”37

        A plaintiff asserting a claim against a municipality under § 1983 must allege:

(1) the existence of an official policy or custom; (2) a policymaker’s actual or

constructive knowledge of the policy or custom; and (3) a constitutional violation

whose “moving force” is that policy or custom.38 An “official policy or custom” can be

shown through evidence of “an actual policy, regulation or decision that is officially

adopted and promulgated by lawmakers or others with policymaking authority.”39

The Fifth Circuit has held that the plaintiff must identify “each and any policy which

allegedly caused constitutional violations . . . .”40                The Fifth Circuit has also

recognized that a single decision by a policymaker may, under certain circumstances,




34 Rowley v. Tchefuncta Club Estates, Inc., 151 Fed.Appx. 349, 350 (5th Cir. 2005) (quoting Cornish v.
Corr. Servs. Corp., 402 F.3d 545, 549 (5th Cir. 2005)) (internal quotation marks omitted).
35 Monell v. Dept. of Soc. Servs of City of New York, 436 U.S. 658, 691, 98 S.Ct. 2018, 2036, 56 L.Ed.2d

611 (1978).
36 Valle v. City of Houston, 613 F.3d 536, 541 (5th Cir. 2010) (quoting Piotrowski v. City of Houston,

237 F.3d 567, 578 (5th Cir. 2001)).
37 Valle, 613 F.3d at 541 (quoting Monell, 436 U.S. at 691, 98 S.Ct. 2018).
38 Valle, 613 F.3d at 541-42 (internal quotation marks omitted) (citing Monell, 436 U.S. at 694, 98 S.Ct.

2018).
39 Valle, 613 F.3d at 542 (citing Burge v. St. Tammany Parish, 336 F.3d 363, 369 (5th Cir. 2003)).
40 Piotrowski, 237 F.3d at 579-80. See, Terry v. City of New Orleans, 523 F. Supp. 2d 486, 496 (E.D.

La. 2007) (same).
     Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 8 of 45




constitute a policy for which a municipality may be liable.41 However, the Fifth

Circuit cautioned that, “this ‘single incident exception’ is extremely narrow and gives

rise to municipal liability only if the municipal actor is a final policymaker.” 42 This

Court has likewise recognized that, “isolated unconstitutional actions by municipal

employees will almost never trigger liability.’”43

        Defendants assert that all of McKey’s § 1983 claims against the Library Board

must be dismissed because she has not alleged that August or Houston acted

pursuant to any policy, statement, ordinance, regulation or custom.44 Defendants

point out that the Complaint merely alleges that August was responsible for the

administration of the Library and was required to carry out the policies, rules and

regulations established by the Library Board.45 Defendants maintain that these

allegations are insufficient for the Court to infer that August was acting pursuant to

any written policy or custom promulgated by the Library Board when she reported

suspected criminal activity to the police in June 2015.

        McKey argues that decisions of an official or officials possessing “final policy

making authority” represent official policy,46 and that even a single decision by a

policymaker may constitute an act of official policy.47 McKey asserts that the Library




41 Valle, 613 F.3d at 542 (quoting Brown v. Bryan County, 219 F.3d 450, 462 (5th Cir. 2000)) (internal
quotation marks omitted).
42 Valle, 613 F.3d at 542 (quoting Bolton v. City of Dallas, 541 F.3d 545, 548 (5th Cir. 2008)).
43 Terry, 523 F. Supp. 2d at 495-96 (quoting Piotrowski, 237 F.3d at 578).
44 R. Doc. 119 at p. 7.
45 Id. (quoting R. Doc. 1 in McKey II, at ¶ 8).
46 R. Doc. 120 at p. 5 (quoting Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 737, 109 S.Ct. 2702, 105

L.Ed.2d 598 (1989)) (internal quotation marks omitted).
47 R. Doc. 120 at pp. 5-6 (citing Pembaur v. City of Cincinnati, 475 U.S. 469, 480, 106 S.Ct. 1292, 89

L.Ed.2d 452 (1986)).
     Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 9 of 45




Board delegated policymaking authority to August as the Library Director, since she

had the authority to hire, fire, transfer, promote and reassign employees. 48 Relying

on the allegations in her Complaint, McKey claims that August was also delegated

final policymaking authority as to when and under what circumstances criminal

charges would be instigated.49              McKey further alleges that August’s decision to

“instigate charges” against her was final, was not reviewed in any appeal process by

the Library Board, and that as the Library Director, it was within August’s delegated

authority to make policy in relation to the institution of criminal charges.50

        In response, Defendants assert that McKey fails to judge the Complaint

against the law she cites and overstates the facts that she actually alleged.51

Defendants point out that McKey specifically alleged that August was responsible for

carrying out the policies “that the Library Board established,” which indicates

that August was responsible for following policies established by the Library Board.52

Defendants further assert that August’s authority to supervise the Library staff is

not tantamount to a delegation of final policymaking authority on all issues, nor is it

a grant of authority to establish new Library Board policy regarding reporting

criminal activity to the police.53               Defendants argue that if taken to its logical

conclusion, McKey’s argument would mean that every decision of any official




48 R. Doc. 120 at p. 6.
49 Id. (citing R. Doc. 1 in McKey II, at ¶ 8).
50 R. Doc. 120 at p. 6.
51 R. Doc. 125 at p. 4.
52 Id. at p. 5 (emphasis in original).
53 Id.
     Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 10 of 45




authorized to manage and supervise staff constitutes the official policy of the

municipality-employer, which is not the law.

       The Court agrees with Defendants that McKey does not allege in her

Complaint that August or Houston were acting pursuant to a custom or policy of the

Library Board when they made a report to the police regarding McKey in 2015. But

that does not end the inquiry for purposes of municipal liability under § 1983. As

McKey correctly points out, the Fifth Circuit has recognized an “extremely narrow”

exception whereby a single decision by a final policymaker can constitute a policy for

which the municipality can be held liable.54 To succeed on this claim, however,

McKey must show that August or Houston had final policymaking authority and that

their decision to make a complaint to the police was the moving force behind the

constitutional injury.

       While McKey alleges in the Complaint that August was “an official

policymaker in personnel and related matters,”55 there is no allegation that Houston

was a final policymaker for the Library Board. Thus, McKey has failed to allege

sufficient facts to show that Houston’s decision to report suspected criminal activity

to the police constitutes an official policy or custom of the Library Board. As to

August, McKey has alleged that the Library Board “establishes the policies, rules and

regulations governing the operation of the St. John the Baptist Parish Library,

including personnel and related matters involving Library employees,” and that, “The



54 See, Valle v. City of Houston, 613 F.3d 536, 542 (5th Cir. 2010) (quoting Brown v. Bryan County, 219
F.3d 450, 462 (5th Cir. 2000)) (internal quotation marks omitted).
55 R. Doc. 1 in McKey II, at ¶ 5.
     Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 11 of 45




Director of the Library administers the policies, rules and regulations established by

the Board.”56 McKey further alleged that, “Under Art 3 § 1 of the By-Laws of the

Board, the Director is considered the executive officer of the Library and has the

responsibility for the administration of the Library and is required to carry out the

policies, rules and regulations established by the Board.”57                   Nonetheless, McKey

summarily asserts that, “The Board has thereby delegated policymaking authority in

personnel and related matters to the Director, defendant August.                         At all times

relevant hereto, therefore, August was making official policy with regard to the

library system employees.”58 McKey reasserts this argument in her Opposition brief,

relying on the same conclusory allegation in her Complaint.59 McKey does not cite

any factual support for this allegation in the Complaint or her Opposition brief.

        While the Court must accept McKey’s well-pleaded facts as true and view them

in the light most favorable to McKey in the context of a motion to dismiss, the Fifth

Circuit has made clear that, “[C]onclusory allegations or legal conclusions

masquerading as factual conclusions will not suffice to prevent a motion to dismiss.”60

Accordingly, McKey’s conclusory assertion that August was a final policymaker is not

sufficient to withstand a motion to dismiss. Without that conclusory allegation, the

Complaint repeatedly asserts that the Director of the Library (August) merely carries

out the policies established by the Library Board. Such allegations are insufficient




56 Id. at ¶¶ 7-8 (emphasis added).
57 Id. at ¶ 8 (emphasis added).
58 Id.
59 R. Doc. 120 at p. 6 (citing R. Doc. 1 in McKey II, at ¶ 8).
60 Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (internal citations omitted).
     Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 12 of 45




to show that August was a final policymaker of the Library Board. Accordingly,

McKey has failed to allege any facts to show that August’s decision to report

suspected criminal activity to the police constitutes an official policy or custom of the

Library Board.

        Further, it is evident to the Court that, like the plaintiffs in Valle v. City of

Houston,61 McKey is conflating August’s decision-making authority over certain

personnel matters with final policymaking authority. The Fifth Circuit “has long

distinguished between final decisionmaking authority and final policymaking

authority.”62 According to the Fifth Circuit, “A municipal policymaker is someone

who has ‘the responsibility for making law or setting policy in any given area of local

government’s       business.’”63        Municipal       liability    only    attaches      “where     the

decisionmaker possesses final authority to establish municipal policy with respect to

the action ordered.”64 Citing the Supreme Court’s decision in Pembaur v. City of

Cincinnati in her Opposition brief, McKey asserts that the Library Board delegated

policymaking authority to August as the Library Director because she had the

authority to hire, fire, transfer, promote and reassign employees.65                            McKey’s

argument reflects a clear misunderstanding of Pembaur and Fifth Circuit

precedent.66 As the Fifth Circuit explained in Valle, “We have long recognized that


61 Valle v. City of Houston, 613 F.3d 536, 542-43 (5th Cir. 2010).
62 Valle, 613 F.3d at 542; See, Jett v. Dallas Indep. Sch. Dist., 7 F.3d 1241, 1247 (5th Cir. 1993) (citing
Pembaur v. City of Cincinnati, 475 U.S. 469, 484 n.12, 106 S.Ct. 1292, 89 L.Ed.2d 452 (1986); City of
St. Louis v. Praprotnik, 485 U.S. 112, 130, 108 S.Ct. 915, 99 L.Ed.2d 107 (1988)).
63 Valle, 613 F.3d at 542 (quoting Praprotnik, 485 U.S. at 125, 108 S.Ct. 915).
64 Valle, 613 F.3d at 542 (quoting Pembaur, 475 U.S. at 481, 106 S.Ct. 1292) (internal quotation marks

omitted).
65 R. Doc. 120 at pp. 5-6 (citing, 475 U.S. at 480, 106 S.Ct. 1292).
66 Valle, 613 F.3d at 543 (citing Bolton v. City of Dallas, 541 F.3d 545, 548 (5th Cir. 2008)).
     Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 13 of 45




the ‘discretion to exercise a particular function does not necessarily entail final

policymaking authority over that function.”67 McKey has failed to allege any facts to

show that August’s decision-making authority over certain personnel matters,

including the ability to hire and fire employees, also constituted final policymaking

authority.     Further, the Complaint is completely devoid of any allegations that

August is responsible for making law or setting policy for the Library Board.68 As

such, McKey has failed to allege sufficient facts to show that August was a final

policymaker of the Library Board, or that her decision to make a complaint to the

police constituted a policy or custom of the Library Board.

        Because McKey cannot satisfy the first requirement of a § 1983 claim for

municipal liability against the Library Board, the Court finds that McKey’s first,

second and third causes of action against the Library Board fail to state a plausible

claim against the Library Board and must be dismissed.

        B. Houston and August Are Entitled to Qualified Immunity From
           McKey’s 42 U.S.C. § 1983 Claims.

        McKey asserts the same three § 1983 claims against Houston and August as

she alleged against the Library Board.69 McKey specifies in the Complaint that

August and Houston are sued in their individual capacities as employees of the




67 Valle, 613 F.3d at 543 (quoting Bolton, 541 F.3d at 549; Jett v. Dallas Indep. Sch. Dist., 7 F.3d 1241,
1247 (5th Cir. 1993)).
68 Valle, 613 F.3d at 542 (quoting Praprotnik, 485 U.S. at 125, 108 S.Ct. 915).
69 R. Doc. 1 in McKey II, at ¶¶ 32-34.
     Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 14 of 45




Library.70 Defendants argue that all three § 1983 claims against August and Houston

must be dismissed because they are entitled to qualified immunity.71

        A state official can be sued in his individual capacity and held personally liable

under § 1983 if a plaintiff can show that the official, acting under state law, caused

the deprivation of a federal right.72 According to the Fifth Circuit, “This standard

requires more than conclusional assertions: The plaintiff must allege specific facts

giving rise to a constitutional violation.” 73 As a defense to § 1983 claims, government

officials may invoke qualified immunity, which shields government officials

performing discretionary functions from liability for civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of which

a reasonable person would have known.74 The Supreme Court has made clear that

qualified immunity functions as an immunity from suit, rather than a mere defense

to liability.75 “[T]he qualified immunity standard ‘gives ample room for mistaken

judgments’ by protecting ‘all but the plainly incompetent or those who knowingly




70 Id. at ¶¶ 4-5.
71 R. Doc. 119-1 at pp. 9-14.
72 Terry v. City of New Orleans, 523 F. Supp. 2d 486 (E.D. La. 2007) (citing Hafer v. Melo, 502 U.S. 21,

25, 112 S.Ct. 358, 116 L.Ed.2d 301 (1991)).
73 Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002) (citing Baker v. Putnal, 75 F.3d 190, 194 (5th Cir.

1996); Anderson v. Pasadena Indep. Sch. Dist., 184 F.3d 439, 443 (5th Cir. 1999)) (internal citation
omitted).
74 Club Retro, LLC v. Hilton, 568 F.3d 181, 194 (5th Cir. 2009) (quoting Pearson v. Callahan, 555 U.S.

223, 129 S.Ct. 808, 815, 172 L.Ed.2d 565 (2009)) (internal quotation marks omitted).
75 Pearson v. Callahan, 555 U.S. 223, 237, 129 S.Ct. 808, 818, 172 L.Ed.2d 565 (2009) (quoting Mitchell

v. Forsyth, 472 U.S. 511, 526, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985)) (internal quotation marks
omitted).
     Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 15 of 45




violate the law.’”76 “This means that even law enforcement officials who reasonably

but mistakenly commit a constitutional violation are entitled to immunity.”77

       Once the government official asserts qualified immunity, the burden shifts to

the plaintiff to negate the defense.78 To overcome a claim of qualified immunity, a

plaintiff must demonstrate: (1) that the official violated a statutory or constitutional

right; and (2) that the right was “clearly established” at the time of the challenged

conduct.79      According to the Fifth Circuit, a constitutional right is “clearly

established” when the contours of the right are “sufficiently clear that a reasonable

official would understand that what he is doing violates that right.” 80 A defendant’s

actions “are held to be objectively reasonable unless all reasonable officials in the

defendant’s circumstances would have then known that the defendant’s conduct

violated the United States Constitution or the federal statute as alleged by the

plaintiff.”81

                a. McKey’s § 1983 Claim Based Upon Fourth Amendment
                   Violations.

       In her first cause of action, McKey alleges that Defendants “willfully and

maliciously caused the detention and prosecution of the Plaintiff without probable


76 Brumfield v. Hollins, 551 F.3d 322, 326-27 (5th Cir. 2008) (quoting Mendenhall v. Riser, 213 F.3d
226, 230 (5th Cir. 2000)).
77 Bazan v. Hidalgo County, 246 F.3d 481, 488 (5th Cir. 2001) (quoting Glenn v. City of Tyler, 242 F.3d

307, 312 (5th Cir. 2001) (internal quotation marks omitted).
78 Collier v. Montgomery, 569 F.3d 214, 217 (5th Cir. 2009) (citation omitted).
79 Ashcroft v. al-Kidd, 563 U.S. 731, 735, 131 S.Ct. 2074, 2080, 179 L.Ed.2d 1149 (2011) (citation

omitted); Club Retro, LLC, 568 F.3d at 194 (citations omitted).
80 Thompson v. Upshur County, TX, 245 F.3d 447, 457 (5th Cir. 2001) (quoting Anderson v. Creighton,

483 U.S. 635, 107 S.Ct. 3034, 3039, 97 L.Ed.2d 523 (1987)) (internal quotation marks omitted); Club
Retro, LLC, 568 F.3d at 194 (quoting Kinney v. Weaver, 367 F.3d 337, 349-50 (5th Cir. 2004) (en banc)).
81 Thompson, 245 F.3d at 457 (citing Anderson, 483 U.S. 635, 107 S.Ct. at 3040; Malley v. Briggs, 475

U.S. 335, 106 S.Ct. 1092, 1096, 89 L.Ed.2d 271 (1986); Pierce v. Smith, 117 F.3d 866, 871 (5th Cir.
1997)) (emphasis in original).
     Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 16 of 45




cause, in violation of the Fourth Amendment to the United States Constitution,

violations which are made actionable by 42 U.S.C. § 1983.”82 Defendants assert that

August and Houston are entitled to qualified immunity from this claim because

McKey alleges that they violated her Fourth Amendment rights by reporting false

information to the police, yet the mere filing of a police report does not implicate a

constitutional right.83 Defendants claim that when a plaintiff only alleges that a

defendant provided information to the authorities, but does not allege facts from

which one could plausibly infer that the report alone led to the plaintiff’s arrest,

courts have found it appropriate to dismiss the plaintiff’s complaint for failure to

adequately plead causation.84 Defendants argue that McKey has only alleged that

“the prosecution of the Plaintiff was caused by Houston and August,” which is

conclusory and insufficient to allege a deprivation of her Fourth Amendment rights.85

        McKey asserts that the cases cited by Defendants are easily distinguishable

from the facts in this case, as they did not involve defendants intentionally filing false

complaints with the police or allegations that a plaintiff suffered a constitutional

violation as a result of a false police report.86 McKey claims that she has alleged that

she was arrested and subsequently prosecuted as a result of Defendants’ actions, that

she was prohibited from traveling out of state without the court’s permission, and



82 R. Doc. 1 in McKey II, at ¶ 32.
83 R. Doc. 119-1 at p. 10 (citing Wearen v. Maryland, Civ. A. No. GJH-16-2205, 2016 WL 4082623, at
*2 (D. Md. July 28, 2016); Royster v. Schluderberg, Civ. A. No. PJM 10-2121, 2013 WL 781599 (D. Md.
Feb. 28, 2013)).
84 R. Doc. 119-1 at pp. 11-12 (citing Republic Fire & Cas. Ins. Co. v. Charles, Civ. A. No. 17-5967, 2018

WL 310378, at *3-5 (E.D. La. Jan. 5, 2018)).
85 R. Doc. 119-1 at p. 12 (quoting R. Doc. 1 in McKey II, at ¶ 16) (internal quotation marks omitted).
86 R. Doc. 120 at pp. 10-11 (citations omitted).
     Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 17 of 45




that she was required to appear in court 24 times, all of which deprived her of her

liberty interests.87 McKey relies on Castellano v. Fragozo, wherein the Fifth Circuit

held that, “The initiation of criminal charges without probable cause may set in force

events that run afoul of explicit constitutional protection,” including “the Fourth

Amendment if the accused is seized and arrested” and “other constitutionally secured

rights if a case is further pursued.”88 McKey further asserts that these rights were

clearly established at the time of Defendants’ actions based upon the Fifth Circuit’s

2008 decision in Brown v. Miller.89 McKey asserts that the Fifth Circuit in Brown

held that the deliberate or knowing creation of a misleading and scientifically

inaccurate serology report violates a defendant’s due process rights, and that the law

was clearly established, for purposes of § 1983, that a state crime lab technician would

have known that suppression of exculpatory blood test results would violate a

defendant’s rights.90 McKey then asserts that, “If the right not to be prosecuted on

the basis of falsified evidence was clearly established in 1984, then certainly it was

clearly established in 2015,” and that public officials in August’s and Houston’s

positions would be aware of such rights.91

       In response, Defendants argue that they do not contend that reporting criminal

activity to the police can never implicate a constitutional right, as McKey suggests.92

Instead, Defendants assert that McKey has not alleged that Houston’s and August’s


87 R. Doc. 120 at p. 12 (quoting R. Doc. 1 in McKey II, at ¶ 14) (internal quotation marks omitted).
88 R. Doc. 120 at p. 13 (quoting Castellano, 352 F.3d 939, 953-54 (5th Cir. 2003)) (internal quotation
marks omitted).
89 R. Doc. 120 at p. 13 (citing Brown, 519 F.3d 231 (5th Cir. 2008)).
90 R. Doc. 120 at pp. 13-14 (quoting Brown, 519 F.3d at 237-38) (internal quotation marks omitted).
91 R. Doc. 120 at p. 14.
92 R. Doc. 125 at p. 6.
     Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 18 of 45




complaint to the police violated her constitutional rights in this case because McKey

has not alleged sufficient facts to show that the constitutional deprivation she claims

she suffered – prosecution without probable cause – was legally caused by their

complaint, as opposed to information supplied by Ed Sims or Lt. Dubus’

investigation.93 Defendants argue that McKey’s entire Opposition brief focuses on

her contention that she adequately alleged a constitutional injury, but does not

respond to Defendants’ argument that she failed to allege causation.94

        The Court finds that McKey has failed to allege sufficient facts to show that

the actions of August and Houston, in reporting suspected criminal activity to the

police on July 2, 2015, violated her Fourth Amendment rights. In the Complaint,

McKey alleges that Defendants “willfully and maliciously caused the detention and

prosecution of the Plaintiff without probable cause.”95 It is unclear from this nebulous

language what Fourth Amendment rights McKey claims were violated, as McKey

seems to conflate claims for false arrest, false imprisonment, and malicious

prosecution. To the extent that McKey is alleging a false arrest or false imprisonment

claim, such allegations fail to state a constitutional violation by August or Houston

because they are not the government officials who arrested or detained her. As

alleged in her Complaint, it was Lt. Dubus of the Sheriff’s Office who obtained a

warrant for McKey’s arrest and ultimately arrested her.96 McKey also alleges that

Lt. Dubus conducted his own investigation into the accusations made by Houston and


93 Id.
94 Id. at p. 7.
95 R. Doc. 1 in McKey II, at ¶ 32.
96 R. Doc. 1 in McKey II, at ¶¶ 11-14.
     Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 19 of 45




August, which resulted in the issuance of McKey’s arrest warrant.97 McKey has not

directed the Court to any legal authority indicating that a false arrest or false

imprisonment claim can be brought against someone who reported criminal activity

to the police and is neither a law enforcement officer nor the attorney bringing the

criminal prosecution.98 Accordingly, Houston and August are entitled to qualified

immunity as to any Fourth Amendment claim premised upon McKey’s false arrest or

false imprisonment.

         To the extent McKey asserts a § 1983 claim against August and Houston

based upon malicious prosecution, the Fifth Circuit has held that, “the federal

Constitution does not include a ‘freestanding’ right to be free from malicious

prosecution.”99       “Instead, it must be shown that the officials violated specific

constitutional rights in connection with a ‘malicious prosecution.’”100 According to

the Fifth Circuit, “the initiation of criminal charges without probable cause may set

in force events that run afoul of the . . . Fourth Amendment if the accused is seized

and arrested . . . or other constitutionally secured rights if a case is further


97 Id.
98 The Court notes that the cases cited by McKey involve lawsuits filed against law enforcement officers
and municipalities for constitutional violations stemming from their unlawful arrest or detention. See,
R. Doc. 120 at pp. 12-13 (citing Manuel v. City of Joliet, III, 137 S.Ct. 911, 920, 197 L.Ed.2d 312 (2017)
(fourth amendment violations based upon arrest and detention brought against municipality and
several of its police officers); Nieves v. Bartlett, 139 S.Ct. 1715, 1726, 204 L.Ed.2d 1 (2019) (first
amendment retaliation claim brought against arresting officers); Brown v. Miller, 519 F.3d 231 (5th
Cir. 2008) (suit against municipality, law enforcement officers and lab technician who fabricated
evidence for alleged misconduct in the investigation and prosecution of case). McKey also cites
Castellano v. Fragozo, 352 F.3d 939, 945 (5th Cir. 2003), where, “The heart of Castellano’s claim is
that the prosecution obtained his arrest and conviction by use of manufactured evidence and perjured
testimony . . . .” See, R. Doc. 120 at p. 13 (citing Castellano, 352 F.3d at 955, 959). See also, Castellano,
352 F.3d at 959-60. Those cases are clearly distinguishable from the facts of this case.
99 Deville v. Marcantel, 567 F.3d 156, 169 (5th Cir. 2009) (citing Castellano v. Fragozo, 352 F.3d 939,

945 (5th Cir. 2003))
100 Deville, 567 F.3d at 169.
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 20 of 45




pursued.”101 Further, “courts have recognized that ‘a plaintiff may state an actionable

claim under the Fourth Amendment arising out of a pretrial detention resulting from

initiation of a prosecution without probable cause.”102 Such claims, however, rely on

a finding that the defendants lacked probable cause for the plaintiff’s arrest. 103

        Here, McKey alleges that August and Houston caused her prosecution and

that, “Houston’s and August’s instigation of the criminal felony charges against the

Plaintiff was malicious and without probable cause.”104 This conclusory statement,

without more, is insufficient to state a constitutional violation by August or Houston.

While McKey alleges that Houston and August “made a false report of a crime or

crimes allegedly committed by Mrs. McKey,” McKey has not alleged any facts to show

how the complaint to the police was false.105 The Court notes that McKey gives short-

shrift to August’s and Houston’s complaint to the police, dedicating only a sentence

to it in the Complaint, even though the complaint is the basis for all of her claims in

this suit. McKey merely alleges that her employment at the Library “was terminated

on May 27, 2015 by Defendant August, acting in concert with the Defendant

Houston,”106 that Houston and August “reported that the Plaintiff had stolen

documents belonging to the Library and had injured public records of the Library,”107

and that Houston and August told Lt. Dubus that they wanted to press criminal



101 Deville, 567 at 169 (quoting Castellano, 352 F.3d at 953-54).
102 Dorosan v. Stewart, Civ. A. No. 18-181-SDD-RLB, 2019 WL 4738790, at *6 (M.D. La. Sept. 27, 2019)
(quoting Seals v. McBee, Civ. A. No. 16-14837, 2019 WL 2451630 at *5 (E.D. La. June 12, 2019)).
103 Dorosan, Civ. A. No. 18-181-SDD-RLB, 2019 WL 4738790 at *6 (citing authority).
104 R. Doc. 1 in McKey II, at ¶¶ 16 & 20.
105 Id. at ¶ 10.
106 Id. at ¶ 9.
107 Id. at ¶ 10.
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 21 of 45




charges against McKey for “essentially the same reasons for which she was

terminated.”108      McKey does not allege any additional facts in the Complaint

regarding why she was terminated, nor does she allege that it was a result of the

report made to the police. More importantly, however, McKey clearly admits that she

took documents from the Library, alleging that, “These criminal charges related to

actions allegedly taken by the Plaintiff while she was still a supervisory employee of

the Library. As was well known to the Defendants Houston and August, the Plaintiff

had on May 13, 2015 at 10:00 a.m. returned all library documents that had been

requested by Defendant August.”109 Although no further explanation is provided

regarding the documents taken or returned by McKey, this allegation rebuts her

prior, conclusory allegation that August and Houston falsely accused her of criminal

activity.

        The Court further finds that McKey seems to conflate the filing of a police

report with the filing of criminal charges. Contrary to McKey’s insinuation, the two

are not synonymous. As alleged in the Complaint, Houston and August reported

suspected criminal activity to the police on July 2, 2015, Lt. Dubus investigated those

accusations and, after that investigation, the District Attorney’s Office formally

charged McKey on September 24, 2015 with 51 counts of injuring public records, in

violation of La. R.S. 14:132(B).110 To the extent that McKey alleges the charges

brought against her by the District Attorney “were false, pretextual, and unfounded,”



108 Id. at ¶ 13.
109 Id. at ¶ 15 (emphasis added).
110 Id. at ¶¶ 10-14, 22.
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 22 of 45




such allegations concern actions taken by the District Attorney, not Houston or

August.111 As such, the allegations are insufficient to state a constitutional violation

by August or Houston for malicious prosecution.

        Because McKey has failed to allege a constitutional violation by August or

Houston based upon their reporting of criminal activity to the police, they are entitled

to qualified immunity from McKey’s § 1983 claims based upon Fourth Amendment

violations, and the claims must be dismissed.

               b. McKey’s § 1983 Claim Based Upon Equal Protection
                  Violations.

        In her second cause of action, McKey asserts that Defendants “caused the

detention and prosecution of the Plaintiff because of her race, in violation of the Equal

Protection Clause of the Fourteenth Amendment to the United States Constitution,

violations which are actionable by 42 U.S.C. § 1983.”112 While not a model of clarity,

it appears that McKey is asserting that Houston’s decision to make a complaint to

the police, which caused her detention and prosecution, was racially motivated.113

        Defendants argue that the claim should be dismissed because McKey has failed

to allege disparate treatment, as required to state an equal protection claim.114

Defendants assert that, “No equal protection violation occurs where a plaintiff’s

allegations fail to allege any facts showing that [others were] similarly situated.”115




111 Id. at ¶ 22.
112 Id. at ¶ 33.
113 McKey affirms this in her Opposition brief. R. Doc. 120 at p. 15.
114 R. Doc. 119-1 at pp. 12-13.
115 Id. at 12 (quoting Williams v. City of Irving, Texas, Civ. A. No. 3:15-CV-1701-BH, 2017 WL 507402,

at*4 (N.D. Tex. Jan. 13, 2017)) (internal quotation marks omitted).
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 23 of 45




Defendants further claim that courts have dismissed actions when plaintiffs failed to

allege, or prove, that they were treated differently than similarly situated members

of other groups.116 Defendants assert that McKey has not identified anyone who was

similarly situated to her, nor has she alleged that August or Houston treated her

differently than those individuals.117 As such, Defendants argue that she has not

alleged sufficient facts to establish a deprivation of her right to equal protection.

        McKey argues that while many equal protection claims are based upon

disparate treatment, that is not the only possible basis for an equal protection

claim.118 McKey asserts that her claim is different because she alleges that Houston

and August caused her to be prosecuted based on their false accusations because she

is white.119 McKey contends that courts in this Circuit have indicated that an equal

protection claim may lie where a government official uses a racial epithet or stated

that they targeted the plaintiff because of race and infringed upon the rights of the

plaintiff, regardless of how other “similarly situated” individuals were treated.120 As

such, McKey claims that she is not required to investigate Defendants’ treatment of

other employees, whether Defendants have had African-American employees

arrested on false charges, or whether they systematically discriminated against




116 R. Doc. 119-1 at pp. 12-13 (citing Woodard v. Andrus, 419 F.3d 348, 354 (5th Cir. 2005); Thomas v.
Jackson, Civ. A. No. 3:14-cv-4530-B-BN, 2016 WL 749558, at * (N.D. Tex. Feb. 5, 2016)).
117 R. Doc. 119-1 at p. 13.
118 R. Doc. 120 at p. 14.
119 Id. at p. 15 (quoting Integrity Collision Ctr. v. City of Fulshear, 837 F.3d 581, 586 (5th Cir. 2016))

(internal quotation marks omitted).
120 R. Doc. 120 at pp. 15-17 (citing Club Retro, LLC v. Hilton, 568 F.3d 181, 193 (5th Cir. 2009);

Williams v. Bramer, 180 F.3d 699, 706 (5th Cir. 1999); Johnson v. Morel, 876 F.2d 477 (5th Cir. 1989),
abrogated on other grounds by Harper v. Harris Cty., Tex, 21 F.3d 597 (5th Cir. 1994)).
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 24 of 45




Caucasian employees based on their race.121 Because she has alleged that August

and Houston caused her wrongful prosecution because of her race, McKey argues that

she has alleged that she was intentionally discriminated against based on her

membership in a protected class and, therefore, she has stated a viable equal

protection claim.122

        In response, Defendants reiterate their position that the hallmark of an equal

protection claim is disparate treatment of the plaintiff as compared to others under

similar circumstances, which McKey has failed to allege.123                    To state an equal

protection claim against August and Houston, Defendants assert that McKey must

allege facts from which one could plausibly infer that they treated McKey differently

than they would have treated others under the same circumstances because of her

race. Defendants argue that even accepting the allegations in the Complaint as true,

as the Court must, McKey has failed to state a viable equal protection claim against

August or Houston.124

        The Equal Protection Clause prohibits a state from denying to any person

within its jurisdiction the equal protection of the laws, which “is essentially a

direction that all persons similarly situated should be treated alike.”125 “It is well

established that a showing of discriminatory intent or purpose is required to establish




121 R. Doc. 120 at p. 17.
122 Id. at pp. 17-18 (citing Johnson, 876 F.2d 477).
123 R. Doc. 125 at p. 7.
124 Id. at pp. 7-8.
125 Club Retro, LLC v. Hilton, 568 F.3d 181, 212 (5th Cir. 2009) (quoting Qutb v. Strauss, 11 F.3d 488,

492 (5th Cir. 1993)) (internal quotation marks omitted).
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 25 of 45




a valid equal protection claim.”126 The Fifth Circuit has likewise explained that, “[t]o

state a claim of racial discrimination under the Equal Protection Clause and section

1983, the plaintiff must allege and prove that [(1) he or she] received treatment

different from that received by similarly situated individuals and that [(2)] the

unequal treatment stemmed from a discriminatory intent.”127                       Pertinent to the

instant case, the Fifth Circuit has held that, “Allegations [of discriminatory intent]

that are merely conclusory, without reference to specific facts, will not suffice.”128

        The Court finds that McKey has failed to sufficiently allege that August’s or

Houston’s report of suspected criminal activity to the police in 2015 was motivated

by a discriminatory intent based on race. As Defendants point out, McKey alleges in

the Complaint that she is Caucasian and that August and Houston are African-

American. She further alleges that August terminated her on May 27, 2015, and that

“Defendants’ causing of the termination of the Plaintiff’s employment and the

Plaintiff’s arrest were both racially motivated.”129 These conclusory allegations are

insufficient to state an equal protection violation by August or Houston.

        Regarding Houston’s and August’s “racial animus,” McKey alleges that: (1) she

was terminated “because of racial and other animus towards her by the Defendant

Houston and other African American employees of the library;” (2) documentary

evidence produced in the 2016 lawsuit shows that “there is a racial divide in her


126 Muslow v. Bd. of Supervisors of Louisiana State Univ. and Agric. and Mechan. College, Civ. A. No.
19-11793, 2020 WL 1864876, at *22 (E.D. La. Apr. 14, 2020) (quoting Doe v. Silsbee Indep. Sch. Dist.,
402 Fed.Appx. 852, 855 (5th Cir. 2010)).
127 Fennell v. Marion Indep. Sch. Dist., 804 F.3d 398, 412 (5th Cir. 2015) (quoting Priester v. Lowndes

Cty., 354 F.3d 414, 424 (5th Cir. 2004)) (internal quotation marks omitted).
128 Fennell, 804 F.3d at 412 (quoting Priester, 354 F.3d at 420).
129 R. Doc. 1 in McKey II, at ¶¶ 9, 16, 17.
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 26 of 45




department that is as wide as the Mississippi River;” (3) Houston testified in the 2016

lawsuit that there has been racial tension at the Library since Houston was hired; (4)

Houston testified in the 2016 case that she has had a grudge against McKey going

back 25 years; (5) Houston and August stripped away many of her job duties over

time and reassigned them to African-American employees; (6) Houston and August

demoted McKey in 2015 based on their false allegation that McKey had expressed an

inability to fulfill her position of Assistant Director; (7) August accused McKey in

writing of violating state criminal law on May 7, 2015; (8) Houston “continuously

snubbed” McKey and spoke to her in a condescending manner during her

employment; (9) Houston testified that the District Attorney is her long-time friend;

and (10) Houston conducted her own legal research and provided it to the District

Attorney’s Office or the Sheriff’s Office, which resulted in the original bill of

information being filed against McKey by the District Attorney’s Office. 130 Even

accepting these allegations as true, as the Court must, these allegations are

conclusory, fail to allege a discriminatory intent on the part of Houston or August,

and offer no factual support for McKey’s equal protection claim based upon her

“detention and prosecution . . . because of her race.”131 As such, these allegations are

“not probative of disparate treatment or discriminatory intent.”132 McKey also alleges

that between March 2010 and her termination in 2015, “Houston initiated a barrage

of write-ups, often of a racial nature, that were designed for the purposes of creating



130 R. Doc. 1 in McKey II, at ¶ 19.
131 Id. at ¶ 33.
132 Club Retro, LLC v. Hilton, 568 F.3d 181, 213 (5th Cir. 2009).
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 27 of 45




a phony paper trail to mask her own racial discrimination and make Mrs. McKey so

miserable that she would resign.”133 The Court likewise finds that this allegation

does not provide factual support for an equal protection claim based upon McKey’s

“detention and prosecution.”134

         While McKey contends that she need not assert disparate treatment under

the Fifth Circuit decisions in Club Retro, LLC v. Hilton,135 Williams v. Bramer,136 and

Johnson v. Morel,137 her arguments reflect a flawed interpretation of those cases. In

Club Retro, LLC, a 2009 decision, the Fifth Circuit made clear that an equal

protection claim requires allegations of both disparate treatment and discriminatory

intent.138 Although perhaps overlooked by McKey, in the very first sentence of the

Fifth Circuit’s equal protection analysis, the court clearly held that the defendants

“are entitled to qualified immunity for plaintiffs’ Fourteenth Amendment equal

protection claims because plaintiffs have failed to allege either an intent to

discriminate or unequal treatment.”139 Moreover, contrary to McKey’s insinuation,

the plaintiffs in Club Retro, LLC did allege disparate treatment in the form of “the

absence of similar raids against GG’s, a white-owned nightclub that caters to white

patrons . . . .”140 Thus, to the extent McKey argues that Club Retro, LLC implies that

she need not allege disparate treatment by August or Houston to assert a plausible



133 R. Doc. 1 in McKey II, at ¶ 19(e).
134 Id. at ¶ 33.
135 Club Retro, LLC, 568 F.3d 181.
136 180 F.3d 699 (5th Cir. 1999).
137 876 F.2d 477 (5th Cir. 1989).
138 Club Retro, LLC, 568 F.3d at 212-13.
139 Id. at 212 (emphasis added).
140 Id. at 213.
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 28 of 45




equal protection claim against them, her argument is completely baseless.141

Although the Fifth Circuit’s earlier decisions in Williams and Johnson, issued in 1999

and 1989, respectively, indicate that an equal protection claim requires only an

allegation of intentional discrimination based upon membership in a protected class,

this Court must follow the most recent guidance provided by the Fifth Circuit on this

issue, which is Club Retro, LLC. Under that guidance, the Court finds that Houston

and August are entitled to qualified immunity from McKey’s §1983 equal protection

claim because she has failed to allege unequal treatment.

               c. McKey’s § 1983 Claim Based Upon Due Process Violations.

        In her third cause of action, McKey alleges that Defendants violated her due

process rights after her arrest, but before the conclusion of her criminal prosecution,

by: (1) intentionally losing and/or destroying material evidence, including the notes

of Edward Sims, a Library employee who investigated the criminal accusations

against McKey at the request of August and Houston, and documentary evidence

showing whether McKey had permission to access the computer server at the Library

and whether there were any limitations on that access; (2) destroying and/or losing

the backup logs of McKey’s work computer; and (3) returning the hard drive of

McKey’s work computer, which McKey “allegedly tampered with,” back into service

in the Library without making a forensic copy of it, thereby destroying any



141The Court further notes that McKey seems to interpret Club Retro, LLC, Williams, and Johnson as
implying that she need not allege disparate treatment if there is an allegation that Defendants
targeted her because of her race. R. Doc. 120 at pp. 15-17. The Complaint is devoid of any allegation
that Houston or August stated that they reported criminal activity in 2015 based upon McKey’s race.
Thus, even under her own erroneous interpretation of the jurisprudence, McKey’s allegations are
insufficient to state an equal protection claim against August or Houston.
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 29 of 45




evidentiary value of the hard drive.142 McKey alleges that these actions violated her

due process rights because Sims was not trained to conduct criminal investigations,

all of the lost/destroyed evidence was material to the investigation and defense of the

criminal charges brought against McKey, and they prolonged her criminal case,

interfered with fair hearings and trial preparation, and added to the attorney’s fees

and litigation expenses incurred by McKey in defending the criminal case.143

        Defendants assert that McKey has failed to allege a plausible due process claim

because she has not alleged that August or Houston lost or destroyed the evidence in

question, nor has she alleged facts from which one could conclude that they caused

the alleged loss or destruction of evidence.144 Even if McKey could overcome that

hurdle, Defendants assert that she would still be unable to allege facts to establish

that August or Houston deprived her of her due process rights because the criminal

charges against her were dismissed before trial. Defendants contend that when

criminal charges are dismissed before trial, courts have held that no constitutional

due process deprivation can be established as a matter of law.145 As such, Defendants

argue that the Court should dismiss her § 1983 claims against August and Houston

based upon their qualified immunity from suit.

        According to McKey, Defendants have argued that they are entitled to

qualified immunity because she only alleged that Sims, not August or Houston,


142 R. Doc. 1 in McKey II, at ¶ 34.
143 Id.
144 R. Doc. 119-1 at p. 13.
145 Id. at p. 14 (citing Morgan v. Gertz, 166 F.3d 1307, 1310 (10th Cir. 1999); Rogala v. District of

Columbia, 161 F.3d 44, 55-56 (D.C. Cir. 1998); Taylor v. Waters, 81 F.3d 429, 435-36 (4th Cir. 1996);
McCune v. City of Grand Rapids, 842 F.2d 903, 907 (6th Cir. 1988); Nygren v. Predovich, 637 F. Supp.
1083, 1087 (D. Colo. 1986)).
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 30 of 45




destroyed the evidence and because she suffered no constitutionally-recognized harm

since her criminal case was dismissed.146              McKey argues that Defendants’ first

argument is “mistaken” because she alleged that Houston and August, not Sims, lost

or destroyed the evidence at issue. McKey notes that it is unlikely that Sims would

have even had the means to destroy the evidence, and that he acted at all times as

an agent of Defendants.147 McKey further asserts that Defendants’ second argument,

which relies on authority from outside the Fifth Circuit, similarly lacks merit. McKey

argues that the liberty and property interests of which she was deprived “constitute

constitutional harm under Castellano v. Fragozo, supra,” and that, “the Fifth Circuit

expressly held in Brown v. Miller, supra, [that] suppression of exculpatory evidence

violates a clearly established right.”148 Without any further analysis, McKey asserts,

“Thus, Defendants’ argument fails.”149

        In response, Defendants assert that McKey failed to distinguish the cases cited

in their Motion to Dismiss, and failed to cite any cases finding a deprivation of a due

process right where exculpatory evidence was lost or destroyed and the plaintiff was

never tried or convicted.150 Defendants maintain that, under the cases cited in their

Motion, no deprivation of any due process right can be caused by the unavailability

of evidence if there is no trial or opportunity to present evidence because the criminal




146 R. Doc. 120 at p. 18.
147 Id.
148 Id. at pp. 18-19 (citing Castellano, 352 F.3d 939 (5th Cir. 2003); Brown, 519 F.3d 231, 237-38 (5th

Cir. 2008)).
149 R. Doc. 120 at p. 19.
150 R. Doc. 125 at pp. 8-9.
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 31 of 45




charges are dismissed. As such, Defendants argue that the Court should dismiss

McKey’s Fourteenth Amendment due process claim.

        Reading the allegations in the Complaint together with the arguments in

McKey’s Opposition brief, it is unclear to the Court what constitutional right forms

the basis of McKey’s due process claims against Houston and August.                            In the

Complaint, McKey asserts that Defendants violated her “rights to due process of law

after the Plaintiff’s arrest but prior to the conclusion of the criminal prosecution,” by

intentionally losing and/or destroying evidence that was “material to the

investigation and defense of the criminal charges brought against” McKey.151 McKey,

however, fails to cite any legal authority in her Opposition brief to support a due

process claim based upon the loss or destruction of material evidence in a matter

where the criminal charges are dismissed and the case does not proceed to trial.

McKey also fails to cite any legal authority to show that such a claim can be brought

against August and Houston, who are neither law enforcement officers nor

prosecutors in the criminal matter.

        In her Opposition brief, however, McKey asserts that, “The liberty and

property interests of which Mrs. McKey was deprived constitute constitutional harm

under Castellano v. Fragozo, supra. Moreover, as the Fifth Circuit expressly held in

Brown v. Miller, supra, suppression of exculpatory evidence violates a clearly

established right.”152 The Court is unable to decipher the constitutional violation



151R. Doc. 1 in McKey II, at ¶ 34.
152R. Doc. 120 at pp. 18-19 (citing Castellano, 352 F.3d 939 (5th Cir. 2003); Brown v. Miller, 519 F.3d
at 237-38).
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 32 of 45




alleged by McKey in these conclusory statements. To the extent McKey cites

Castellano without any context for her reliance thereon, the Fifth Circuit in that case

determined that, “’malicious prosecution’ standing alone is no violation of the United

States Constitution, and that to proceed under 42 U.S.C. § 1983 such a claim must

rest upon a denial of rights secured under federal and not state law.”153 The Fifth

Circuit in Castellano further held that, “a state’s manufacturing of evidence and

knowing use of that evidence along with perjured testimony to obtain a wrongful

conviction deprives a defendant of his long recognized right to a fair trial secured by

the Due Process Clause . . . .”154 McKey, however, has not alleged in either the

Complaint or her Opposition brief that August or Houston manufactured evidence

that resulted in a wrongful conviction. Nor can she, since the criminal charges

brought against her were dismissed with prejudice “via nolle prosequi.”155 Thus,

McKey’s conclusory reliance upon Castellano fails to show any constitutional

violation by August or Houston with respect to the lost or destroyed evidence.

         McKey’s reliance upon Brown v. Miller156 fares no better. In Brown, the Fifth

Circuit held that a lab technician who fabricated a serology report that was used to

convict the defendant violated the defendant’s due process rights, and that a

reasonable laboratory technician would have known that those actions violated those

rights.157 As such, the Fifth Circuit held that the lab technician was not entitled to




153 Castellano, 352 F.3d at 942.
154 Id.
155 R. Doc. 1 in McKey II, at ¶ 29.
156 519 F.3d 231, 237-38 (5th Cir. 2008)).
157 519 F.3d at 237.
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 33 of 45




qualified immunity.158 In the portion of the opinion specifically cited by McKey, the

Fifth Circuit held that, “A criminal defendant’s due process rights are violated when

the government obtains a conviction with testimony that government agents know is

false.”159 The Fifth Circuit recognized that, “The Supreme Court held in Brady v.

Maryland that a criminal prosecutor’s failure to disclose exculpatory evidence to a

criminal defendant violates a defendant’s right to a fair trial. A police officer’s

deliberate concealment of exculpatory evidence violates this same right, and can give

rise to liability under § 1983.”160 As with Castellano, the Court finds that Brown is

inapplicable in this case because McKey has not alleged that Houston or August

fabricated evidence to obtain a conviction or that they were criminal prosecutors who

failed to disclose exculpatory evidence to McKey.

        Based on the foregoing, and the conclusory nature of McKey’s allegations in

both her Complaint and Opposition brief, the Court concludes that McKey has failed

to allege a constitutional violation by August or Houston to support her § 1983 claim

for a due process violation relating to her criminal proceeding. Accordingly, Houston

and McKey are entitled to qualified immunity from this claim, which must be

dismissed.

        C. McKey’s Malicious Prosecution Claims Against Defendants.

        In her fourth cause of action, McKey asserts that, “The Defendants are jointly

and severally liable to the Plaintiff for having committed the state law tort of



158 Id. at 238.
159 Id. at 237 (citing Napue v. Illinois, 360 U.S. 264, 269, 79 S.Ct. 1173, 3 L.Ed.2d 1217 (1959)).
160 Brown, 519 F.3d at 237 (citing Brady, 373 U.S. 83, 86-87, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963)).
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 34 of 45




malicious prosecution.”161 Defendants assert that McKey’s Complaint fails to state a

viable claim for malicious prosecution under 42 U.S.C. § 1983 or Louisiana law

because it does not sufficiently allege that Defendants’ actions caused her arrest or

subsequent prosecution.162 Specifically, Defendants argue that the Complaint fails

to allege sufficient facts to show that August, Houston, or the Library Board caused

Lt. Dubus to arrest McKey or caused the District Attorney’s Office to bring the

criminal proceedings against her.163 Defendants argue that an individual or entity

who reports suspected criminal activity to the police is not liable for malicious

prosecution under Louisiana law if law enforcement’s independent actions and

investigation break the chain of causation between the citizen’s complaint and the

resulting arrest.164 Defendants claim that Louisiana courts have found causation

lacking in malicious prosecution cases when an independent decision is made to bring

criminal charges after a person reports suspected criminal activity to the police.165

Defendants also assert that Louisiana courts have found the element of causation

lacking in malicious prosecution cases against private citizens who report to the




161 R. Doc. 1 in McKey II, at ¶ 35.
162 R. Doc. 119-1 at pp. 14-15.
163 Id. at p. 15.
164 Id. (citing Adams v. Harrah’s Bossier City Inv. Co., 41,468, pp. 4-9 (La. App. 1 Cir. 1/10/07), 948

So.2d 317, 320-22).
165 R. Doc. 119-1 at pp. 15-16 (citing Williams v. Higbee Lancoms, LP, Civ. A. No. 15-2486, 2016 WL

772650, at *5 (E.D. La. Feb. 29, 2016); Duncan v. City of Hammond, Civ. A. No. 08-5043, 2009 WL
10680100, at *4 (E.D. La. July 9, 2009); Kennedy v. Sheriff of East Baton Rouge, 2005-1418 (La.
7/10/06), 935 So.2d 669, 690 n.20; Banks v. Brookshire Bros., 93-1616 (La. App. 3 Cir. 6/1/94), 640 So.2d
680, 682; Republic Fire & Cas. Ins. Co. v. Charles, Civ. A. No. 17-5967, 2018 WL 310378 (E.D. La. Jan.
5, 2018)).
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 35 of 45




police when the police bring charges against the plaintiff based on information

obtained from multiple sources.166

        Defendants argue that, as in the cases cited, McKey cannot state a claim for

malicious prosecution because the independent investigation of Lt. Dubus and actions

of the District Attorney’s office broke the chain of causation between August and

Houston reporting potential criminal activity to the police and McKey’s arrest.167

Defendants point out that McKey alleged in the Complaint that Lt. Dubus was

assigned to investigate the accusations made by Houston and August, that he did so

by meeting with August, Houston, and Ed Sims, the Library’s IT Director, that an

arrest warrant was issued for McKey, and that the District Attorney’s Office formally

charged her with injuring public records.168                Thus, Defendants neither arrested

McKey nor selected the charges filed against her. Defendants claim that Lt. Dubus

also obtained information from sources other than August and Houston (i.e., Sims)

regarding McKey’s conduct before arresting her, and that August’s and Houston’s

involvement was limited to making a report to the police and cooperating with Lt.

Dubus’ investigation. Defendants contend that the actions of Lt. Dubus and the

District Attorney’s Office sufficiently broke the chain of causation between

Defendants’ actions and McKey’s arrest, such that the malicious prosecution claim

should be dismissed.169




166 R. Doc. 119-1 at p. 16 (citing Bohn v. Miller, 2015-1089, pp. 8-10 (La. App. 3 Cir. 4/6/16), 189 So.3d
592, 598).
167 R. Doc. 119-1 at p. 16.
168 Id. at pp. 16-17 (citing R. Doc. 1 in McKey II, at ¶¶ 14 & 22).
169 R. Doc. 119-1 at p. 17.
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 36 of 45




        McKey argues that the causation requirement is met in this case “due to lack

of probable cause and of a completely independent investigation.”170 McKey asserts

that lack of probable cause is evidence of causation, and that there is a presumption

that August and Houston acted with malice and caused her unconstitutional seizure

because the charges against McKey were dismissed with prejudice for lack of probable

cause.171 McKey also claims that Lt. Dubus’ investigation into the accusations made

by August and Houston was not an independent investigation because it was based

on the suspicions of August and Houston, and the information provided by Sims was

under the oversight and at the direction of Defendants. 172 McKey contends that

Defendants had continuous involvement and influence over her prosecution, pointing

out that Houston “conducted her own defective research,” and that August and

Houston met with prosecutors, served as witnesses, and attended all scheduled

hearings of the criminal case.173            As such, McKey argues that her arrest and

prosecution were based on the individual suspicions of August and Houston alone,

and the lack of an independent investigation free from those suspicions fails to break

the chain of causation.         McKey asserts that the cases cited by Defendants are

distinguishable because this case involves a police complaint filed in bad faith and an

investigation that was based solely on the information provided by Defendants.174




170 R. Doc. 120 at p. 19.
171 Id. at pp. 19-20 (citing McCoy v. Burns, 379 So.2d 1140, 1142 (La. App. 2 Cir. 1980)).
172 R. Doc. 120 at pp. 20-21 (citing James v. Woods, 899 F.3d 404, 409 (5th Cir. 2018); Craig v. Carter,

30,625 (La. App. 2 Cir. 9/23/98), 718 So.2d 1068, 1070-71).
173 R. Doc. 120 at p. 21.
174 Id. at pp. 21-22 (citations omitted).
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 37 of 45




        Nonetheless, if the Court determines that Lt. Dubus conducted an independent

investigation, McKey argues that Defendants’ actions were the legal cause of her

prosecution because they intentionally made false accusations to police that McKey

had engaged in criminal conduct knowing that the accusations would lead to her

arrest.175 McKey avers that the initiation and continuation of criminal proceedings

against her were the foreseeable consequences of Defendants’ actions “intentionally

instituted as a result of racial animus.”176 McKey claims that Houston conducted her

own legal research and provided it to officials to cause the filing of the original bill of

information against her.177 As such, McKey maintains that Defendants’ actions were

the but-for cause of her prosecution, regardless of any outside actions taken by

officials.

        Although McKey contends that she has sufficiently stated a claim for malicious

prosecution because the District Attorney lacked probable cause for her prosecution,

Defendants argue that lack of probable cause and legal causation are separate

elements of a malicious prosecution claim and that McKey must allege sufficient facts

to plausibly allege both of them.178 Defendants contend that while the Court could

infer that the District Attorney did not have probable cause to prosecute McKey based

upon her allegation that the judge dismissed the criminal proceeding, that fact is not

sufficient to allow the Court to infer that Houston’s and August’s complaint to the

police legally caused the prosecution.                 Similarly, Defendants contend McKey’s


175 Id. at p. 23 (citing R. Doc. 1 in McKey II, at ¶ 20).
176 R. Doc. 120 at p. 24 (citing R. Doc. 1 in McKey II, at ¶ 19).
177 R. Doc. 120 at p. 24 (citing R. Doc. 1 in McKey II, at ¶ 19).
178 R. Doc. 125 at p. 9.
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 38 of 45




argument that Lt. Dubus’ investigation was not completely independent or resulted

from deception and influence does not render the factual allegations in the Complaint

sufficient to support that argument. Defendants argue that the facts alleged in the

Complaint do not support any inference that Lt. Dubus’ investigation lacked

independence, or that August or Houston deceived or improperly influenced him or

the District Attorney.179 According to Defendants, McKey alleges that August and

Houston reported that she removed and deleted library documents after she claims

she returned them and, notably, McKey does not deny that she took the documents.

McKey then alleges that Lt. Dubus investigated the allegations by requesting an

additional meeting with August and Houston, and by seeking information from

others. Read in its entirety, Defendants argue that the Complaint demonstrates that

Lt. Dubus’ investigation broke the legal chain of causation. As such, Defendants

maintain that the Court should dismiss McKey’s malicious prosecution claim.

        To prevail in a malicious prosecution claim, a plaintiff must prove the following

six elements: (1) the commencement or continuance of an original criminal or civil

judicial proceeding; (2) its legal causation by the present defendant against the

plaintiff who was defendant in the original proceeding; (3) a bona fide termination in

favor of the present plaintiff; (4) the absence of probable cause for such proceeding;

(5) the presence of malice therein; and (6) damage.180 According to the Louisiana

Supreme Court, “Never favored in our law, a malicious prosecution action must


179Id. at p. 10.
180Kennedy v. Sheriff of East Baton Rouge, 2005-1418 (La. 7/10/06), 935 So.2d 669, 690 n.20 (citing
Miller v. East Baton Rouge Parish Sheriff’s Dept., 511 So.2d 446, 452 (La. 1987); Jones v. Soileau, 448
So.2d 1268, 1271 (La. 1984)).
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 39 of 45




clearly establish that the forms of justice have been perverted to the gratification of

private malice and the willful oppression of the innocent.”181 The central issue before

the Court is legal causation, and whether McKey has alleged sufficient facts to

plausibly allege that Defendants caused her prosecution.

        The Fifth Circuit has recognized that under Louisiana law, merely reporting

an individual to law enforcement for a suspected crime may cause that individual’s

prosecution if, after reporting the crime, there is no subsequent police

investigation.182     If, however, a report of suspicious conduct is followed by an

independent investigation by law enforcement, “the chain of causation between that

initial report and the ultimate prosecution may be broken; that is to say, merely

reporting the crime may not satisfy the requirement that the defendant have caused

the prosecution.”183 “However, there are cases in which there may not be enough of

an intervening police investigation to break the chain of causation.”184 As explained

by the Fifth Circuit, “[I]n order to break the chain of causation, law enforcement’s

investigation must be independent of any individual suspicions.”185                       By way of

example, the Fifth Circuit pointed to the Louisiana appellate court decision in Adams

v. Harrah’s Bossier City Investment Co., LLC, where the court held that a police

officer’s viewing of security footage, even with the assistance of the defendants, was


181 Kennedy, 2005-1418, 935 So.2d at 690 n.20 (citing Johnson v. Pearce, 313 So.2d 812, 816 (La. 1975));
See, James v. Woods, 899 F.3d 404, 408-09 (5th Cir. 2018) (quoting Kennedy, supra).
182 James, 899 F.3d at 409 (citing Craig v. Carter, 30,625 (La. App. 2 Cir. 9/23/98), 718 So.2d 1068,

1070-71).
183 James, 899 F.3d at 409 (citing LeBlanc v. Pynes, 46,393 (La. App. 2 Cir. 7/13/11), 69 So.3d 1273,

1281) (emphasis in original).
184 Republic Fire & Cas. Insur. Co. v. Charles, Civ. A. No. 17-5967, 2018 WL 310378, at *3 (E.D. La.

Jan. 5, 2018) (citing Craig, 30,625, 718 S.2d at 1070).
185 James, 899 F.3d at 409.
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 40 of 45




a sufficiently independent investigation to break the chain of causation because the

defendant’ involvement did not rise to such a level as to prevent the police

investigation from being independent of defendants’ own suspicions.186

        The Court finds that Lt. Dubus conducted an independent investigation that

broke the chain of causation between the complaint to the police and McKey’s

criminal prosecution notwithstanding August’s and Houston’s involvement in the

investigation. Specifically, the allegations in the Complaint are insufficient to show

that McKey’s arrest and prosecution were based solely on the information provided

by August and Houston. As Defendants point out, McKey alleges that Lt. Dubus met

with August, Houston, and Edward Sims, the Library’s IT Director, as part of his

investigation.187 The Complaint is devoid of any allegation regarding the information

provided by Sims to Lt. Dubus or the extent of Sims’ participation in the investigation.

As previously mentioned, McKey only briefly mentions the accusations made by

Houston and August to the police, alleging that Houston and August accused her of

stealing Library documents. Elsewhere in the Complaint, however, McKey alleges

that the “purported theory of the prosecution” in her criminal case was that she had

“deleted certain computer files from the computer that she was assigned and had

moved them to a recycle bin.”188 Taken together, these allegations suggest that Lt.

Dubus spoke to Sims in connection with McKey’s alleged deletion of computer files

from her work computer which, according to McKey, was not mentioned by August or



186 Id. (quoting Adams, 41,468 (La. App. 1 Cir. 1/10/07), 948 So.2d 317, 320).
187 R. Doc. 1 in McKey II, at ¶ 11.
188 Id. at ¶¶ 10 & 24.
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 41 of 45




Houston in their complaint to the police. Thus, unlike the cases relied upon by

McKey,189 this is not a case where McKey’s arrest stemmed solely from Lt. Dubus’

reliance upon Houston’s and August’s accusations with only a limited investigation

into their veracity.190

        The Court likewise finds that August’s and Houston’s involvement in the

investigation did not rise to such a level as to prevent Lt. Dubus’ investigation from

being independent of their suspicions regarding McKey.191 The Court recognizes that

McKey alleges in the Complaint that Houston conducted her own legal research and

provided it to “the District Attorney’s Office or the Sheriff’s Office, resulting in the

original bill of information being filed against the Plaintiff by the District Attorney’s

office.”192 Setting aside the conclusory nature of this assertion, even if the Court

accepted the allegation as true and viewed it in the light most favorable to McKey, it

does not suggest that Lt. Dubus received or reviewed Houston’s research during his

subsequent investigation. The Court further finds that McKey’s own allegations in


189 See, R. Doc. 120 at pp. 20-21 (citing Craig v. Carter, 30,625 (La. App. 2 Cir. 9/23/98), 718 So.2d
1068; LeBlanc v. Pynes, 46,393 (La. App. 2 Cir. 7/13/11), 69 So.3d 1273).
190 The Court notes that McKey alleges, as part of her § 1983 due process claim, that Defendants lost

or destroyed “the notes of the Library employee, Mr. Edward Sims, who investigated the criminal
accusations against the Plaintiff at the request of Defendants Houston and August,” and that, “Mr.
Sims conducted this purported criminal investigation even though he was not an employee of the
Sheriff’s Office, or the District Attorney’s Office, and was not trained to conduct criminal
investigations.” R. Doc. 1 in McKey II, at ¶ 34(a) & (b). McKey, however, never alleges that the results
of any investigation conducted by Sims were provided to Lt. Dubus or to the District Attorney’s Office.
Thus, even accepting these allegations as true and viewing them in the light most favorable to McKey,
they do not support McKey’s contention that Lt. Dubus’ investigation was based solely upon the
allegations by August and Houston. See, R. Doc. 120 at pp. 21-22 (“All of the information obtained by
officers in the instant case was provided by the Defendants.”).
191 See, Adams v. Harrah’s Bossier City Inv. Co., LLC, 41,468 (La. App. 2 Cir. 1/10/07), 948 So.2d 317,

320 (concluding that even if Harrah’s security reviewed the surveillance video with police officers and
pointed out what they believed was the criminal act, “this involvement does not rise to such a level as
to prevent the police investigation from being independent of Harrah’s own suspicions. As such, the
independent investigation by the police breaks any legal causation.”).
192 R. Doc. 1 in McKey II, at ¶ 19(k).
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 42 of 45




her Complaint suggest that Houston and August did not provide false information to

the police. In the Complaint, McKey alleges that August and Houston reported “false”

information that “Plaintiff had stolen documents belonging to the Library.”193

McKey, however, subsequently admits that she did take Library documents, alleging

that she was arrested even though, “As was well known to the Defendants Houston

and August, the Plaintiff had on May 13, 2015 at 10:00 a.m. returned all library

documents that had been requested by Defendant August.”194 These allegations do

not support an inference that Houston and August “maliciously mislead or

intentionally provided false information to the intermediary.”195

        The Court further finds the fact that the criminal charges against McKey were

ultimately dismissed does not necessarily result in an inference that August or

Houston intentionally provided false information to law enforcement.196 “Rather this

allegation states only a threadbare legal conclusion as one of the elements of a

malicious prosecution claim requires a ‘bona fide termination in favor of the present

plaintiff’ with a lack of probable cause.”197 According to the Complaint, the judge in

McKey’s criminal proceeding determined there was no probable cause for the 53

felony counts against her on November 8, 2017, and the District Attorney dismissed

with prejudice via nolle prosequi all charges against McKey on December 12, 2018.198

The Court finds these facts support the third and fourth elements of a malicious


193 R. Doc. 1 in McKey II, at ¶ 10.
194 Id. at ¶ 15 (emphasis added).
195 Republic Fire & Cas. Insur. Co. v. Charles, Civ. A. No. 17-5967, 2018 WL 310378, at *4 (E.D. La.

Jan. 5, 2018).
196 Id., Civ. A. No. 17-5967, 2018 WL 310378 at *5.
197 Id.
198 R. Doc. 1 in McKey II, at ¶¶ 27 & 29.
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 43 of 45




prosecution claim (bona fide termination in favor of the plaintiff and absence of

probable cause for such proceeding), but they do not give rise to an inference that the

information provided by Houston and August to law enforcement was false or

misleading.

        Based on the foregoing analysis, it is clear to the Court that McKey’s arrest

and subsequent criminal prosecution resulted from an independent investigation

conducted by Lt. Dubus, which broke the chain of causation between August’s and

Houston’s reporting to the police and McKey’s arrest. As such, McKey has failed to

allege a plausible claim for malicious prosecution against Defendants, and the claim

must be dismissed.

        D. Leave to Amend is Denied.

        In her Opposition brief, McKey requests leave to amend her claim if the Court

“perceives any deficiencies in the complaint.”199 While the Court will “freely give

leave [to amend] when justice so requires,”200 leave to amend “is by no means

automatic.”201 In exercising its discretion, this Court may consider such factors as

“undue delay, bad faith, or dilatory motive on the part of the movant, repeated failure

to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, and futility of the

amendment.”202




199 R. Doc. 120 at p. 24.
200 Fed. R. Civ. P. 15(a).
201 Halbert v. City of Sherman, Tex., 33 F.3d 526, 529 (5th Cir. 1994) (citation omitted).
202 Nolan v. M/V SANTE FE, 25 F.3d 1043 (5th Cir. 1994) (citing Gregory v. Mitchell, 635 F.2d 199,

203 (5th Cir. 1981)).
      Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 44 of 45




        The Court denies McKey’s request to amend her Complaint, finding that it

would cause undue delay in this matter. McKey filed her Complaint on April 3, 2019

and Defendants filed the instant Motion to Dismiss on June 10, 2019.203 The case

was subsequently consolidated with McKey’s 2016 lawsuit on July 25, 2019.204 The

Court held a Status Conference with counsel on January 30, 2020, during which the

Court discussed with counsel the instant Motion to Dismiss.205           During the

conference, which lasted an hour, the Court gave counsel an opportunity to present

additional arguments in support of their respective positions. Counsel for both sides

seized the opportunity and went into great detail regarding the arguments contained

in their briefs. The Court asked detailed questions of both counsel, during which the

Court repeatedly expressed doubt regarding the sufficiency of McKey’s allegations of

malicious prosecution, which is the foundation for all of the claims asserted in the

Complaint.

        The lengthy discussion of the Motion to Dismiss during the January 30, 2020

Status Conference should have put McKey’s counsel on notice that the Court agreed

with several arguments raised by Defendants, as the Court pointed out several

deficiencies in McKey’s allegations. Despite being afforded the opportunity to hear

how the Court was leaning with respect to the instant Motion to Dismiss, McKey has

never sought to amend her Complaint. The Court notes that 18 months have now

passed since that January 30, 2020 Status Conference, during which McKey could



203 See, R. Docs. 1 and 17 in McKey II.
204 See, R. Doc. 20 in McKey II.
205 R. Doc. 176.
       Case 2:16-cv-13642-WBV-MBN Document 210 Filed 08/13/21 Page 45 of 45




have moved to amend her Complaint. McKey, however, made the deliberate choice

not to do so. Now, after several continuances, this matter is set for a jury trial on

August 23, 2021. Allowing McKey leave to amend on the eve of trial would necessarily

require a continuance of the trial date, further prolonging this litigation and

increasing the costs to the litigants. To avoid further undue delay of this matter, the

Court denies McKey’s request for leave to amend her Complaint.

IV.       CONCLUSION

          IT IS HEREBY ORDERED that Motion to Dismiss206 is GRANTED. All of

Susan Dillard McKey’s claims asserted against Tammy Houston, Roberta Zeno

August, and the St. John the Baptist Parish Library Board in Civ. A. No. 19-8033 are

DISMISSED WITH PREJUDICE, and that case is hereby DISMISSED.

          IT IS FURTHER ORDERED that the Motion for Summary Judgment on All

Claims in Civil Action No. 19-08033207 is DENIED as moot.

          New Orleans, Louisiana, August 13, 2021.


                                        ______________________________
                                        WENDY B. VITTER
                                        United States District Judge




206   R. Doc. 119.
207   R. Doc. 145.
